Citation Nr: 1449041	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2010 for the grant of service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophalgeal reflux disease (GERD), to include as secondary to service-connected asthma.

3.  Entitlement to service connection for removal of the gallbladder.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to an earlier effective date or to a compensable initial rating for service-connected fibromyalgia pending clarification from Veteran regarding October 2012 notice of disagreement.


REPRESENTATION

Appellant represented by:	Attorney at Law: Kenneth L. LaVan, Esq.
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of the proceeding is associated with the electronic claims file.

The Board notes that in an October 2012 rating decision, the RO denied service connection for bilateral pes planus and granted service connection for fibromyalgia with an evaluation of 0 percent effective November 16, 2011.  The Veteran filed a timely notice of disagreement with this decision and indicated a desire for appellate review.  Although it is unclear whether the Veteran disagreed with the rating and/or the effective date for fibromyalgia or was only disagreeing with the denial of service connection for pes planus, the claims file does not contain a statement of the case (SOC) in answer to the Veteran's notice of disagreement.  Therefore, the claims must be remanded for clarification of what the Veteran's wishes to appeal and the issuance of an SOC on those issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).


The issues of entitlement to service connection for GERD, entitlement to service connection for removal of the gallbladder, entitlement to service connection for bilateral pes planus and entitlement to an earlier effective date and/or a compensable initial rating for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for sleep apnea that was denied by the RO in April 2009; the Veteran filed a notice of disagreement and continued his appeal after receipt of a SOC.

2.  On April 30, 2010, the Veteran called VA and stated he would like to withdraw the claim for sleep apnea from the pending appeal; the Veteran was properly identified using the ID Protocol.

3.  The Report of Information containing the Veteran's name, VA file number and a statement that he intended to withdraw the claim for sleep apnea was received by the RO on May 4, 2010; as of May 4, 2010, the issue of entitlement to service connection for sleep apnea had been properly withdrawn.

4.  On May 28, 2010, the Veteran provided more information regarding his claim for service connection for sleep apnea; this was accepted as a claim to reopen.

5.  Service connection for sleep apnea was granted on September 1, 2010; the proper effective date was May 28, 2010, the date new evidence was received following a proper withdrawal of the original claim.





CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 2010, for the grant of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was given the opportunity to give testimony before the Board.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.


II. Entitlement to an Earlier Effective Date 

The assignment of effective dates of benefit awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  

Pursuant to 38 C.F.R. § 20.204, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the Veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  There is no prohibition against a Veteran being able to withdraw a claim over the telephone and no indication that a withdraw must be signed by the Veteran except in cases involving allegations of clear and unmistakable error.  See 38 C.F.R. § 20.1404.

Here, the Veteran filed a statement seeking service connection for sleep apnea which was received by VA on December 12, 2008.  VA denied the claim in the April 2009 rating decision.  The Veteran filed a timely notice of disagreement and continued his appeal following the April 2010 statement of the case.  In a Report of General Information dated April 30, 2010 and received on May 4, 2010, it was noted that the Veteran had communicated by telephone that he wished to withdraw the issue of service connection for sleep apnea.  The VA employee who took the Veteran's call certified that she properly identified the Veteran using the ID Protocol and that she read him a statement notifying him that she "was authorized to receive or request evidentiary information or statements that may result in a change in [his] VA benefits."

The Board finds that the Report of Information contained all information necessary to properly withdraw an appeal required by 38 C.F.R. § 20.204 and that the claim was properly withdrawn as of the time the Report of Information was received by the St. Petersburg RO on May 4, 2010.

The Veteran's representative contends that because the April 30, 2010 Report of Information was not signed by the Veteran, the claim was not properly withdrawn.  The Board notes that a signed statement is only required in the context of revising decisions on grounds of clear and unmistakable error.  See 38 C.F.R. § 20.1404(f)(2014) (indicating that a withdrawal of a motion for revision of a decision based on clear and unmistakable error shall be in writing and shall be signed by the moving party or by such party's representative).

Based on the foregoing, the Board finds that the proper effective date for the grant of service connection for sleep apnea is May 28, 2010.  On that date, the Veteran submitted further evidence in support of his claim for service connection for sleep apnea that had previously been properly withdrawn.

ORDER

Entitlement to an effective date earlier than May 28, 2010, for the grant of service connection for sleep apnea is denied.


REMAND

The Veteran contends that his service-connected asthma medications may have caused his GERD or at the very least aggravated its severity.  In addition, he alleges the removal of his gallbladder is due to his gastrointestinal symptoms which he argues should be service-connected.  As such, the issue of service connection for removal of the gallbladder is inextricably intertwined with the issue of service connection for GERD.

There is no evidence of record prior to 2001 indicating gastrointestinal distress.  Indeed, there is no indication in the Veteran's service treatment records or on his separation physical of any abdominal or stomach concerns.  The medical evidence indicates that in December 2001, the Veteran experienced severe abdominal epigastric pain accompanied with lower gastrointestinal bleeding.   Laboratory data performed during hospitalization in December 2001 was consistent with pancreatitis; the doctor recommended a laparoscopic cholecystectomy or removal of the gallbladder.  A June 2002 examination by Dr. R.K. revealed that in fact the Veteran had chronic calculus cholecystitis.  In August 2002, the Veteran's gall bladder was removed; no complications were noted.  The Veteran indicated at his June 2013 hearing before the Board that he continues to experience abdominal discomfort.

Medical records dated in 2012 show that the Veteran has a current diagnosis of GERD and lay evidence indicates the Veteran has experienced acid reflux for many years.  See June 2013 Hearing Transcript.

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
Under 38 C.F.R. § 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Important to this case is evidence of record indicating that the Veteran has been hospitalized on a number of occasions for his service-connected asthmatic condition and that he has been treated with steroids and currently uses other medications on a daily basis to alleviate his symptoms.  Evidence provided in the form of lay arguments and various articles submitted in support of claim indicates that the Veteran's GERD, specifically acid reflux, may have been caused by or aggravated by the medications he is required to take for his service-connected asthma.

The Veteran has not yet been afforded a VA examination to assess the nature and etiology of his GERD or the removal of his gallbladder or to determine whether they are at least as likely as not related to service, to include as secondary to his service-connected asthma or some other service-connected disability.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.

Given the Veteran's contention that his gallbladder was removed secondary to his gastrointestinal symptoms, on remand, the examiner who provides an examination to assess the etiology of the Veteran's currently diagnosed GERD should also opine as to the relationship between GERD (or any other currently diagnosed gastrointestinal disabilities) and the removal of the Veteran's gallbladder.

As mentioned in the Introduction, on remand, the RO should clarify what aspects of the October 8, 2012 rating decision the Veteran disagrees with, to potentially include the effective date for the grant of service connection for fibromyalgia and/or the initial noncompensable rating.  Following such clarification, the RO should send the Veteran a SOC; this should include addressing the denial of service connection for bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any non-VA private treatment records related to the issues on appeal that are not already associated with the claims file, to include additional records from Dr. J., Dr. H.R. and Dr. S.G.. See June 2013 Hearing Transcript.  Assist him in obtaining any records he identifies.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and records obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and likely etiology of any currently diagnosed gastrointestinal disorder, to include GERD, AND the likely etiology of the removal of the Veteran's gallbladder including any current residuals of such procedure.

The entire claims file, to include a complete copy of this remand and the June 2013 hearing transcript, should be made available to, and reviewed by, the designated examiner. A notation that a review was made must appear in the examination report.
Any testing deemed necessary must be administered.  The examiner should clearly identify any diagnosed gastrointestinal disorders or conditions.  In addition, the examiner should report any residuals of the Veteran's 2002 gallbladder removal.

For each diagnosed gastrointestinal disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disability was incurred in or aggravated by military service, to include as secondary to his service-connected asthma or another service-connected disability.

As part of this consideration, the examiner should note evidence of record of a potential relationship between medications taken to treat asthma and acid reflux.

An opinion as to both causation and aggravation must be rendered.   If any service-connected disabilities contributed to or accelerated the Veteran's current gastrointestinal disability or disabilities, the examiner must state to what extent the service-connected disability did so.

In regard to removal of the Veteran's gallbladder, the examiner should opine as to:	

(1) whether it is at least as likely as not (50 percent probability or more) that the gallbladder removal was related to any in-service disease, event, or injury; or alternatively, 

(2) whether the gallbladder removal was at least as likely as not (50 percent probability or more) proximately due to or the result of any service-connected disability, to include asthma or a gastrointestinal disability if such condition is found by the examiner to be at least as likely as not related to service or secondary to a service-connected disability.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Clarify what aspects of the October 8, 2012 rating decision the Veteran disagrees with, to potentially include the effective date for the grant of service connection for fibromyalgia and/or the initial noncompensable rating.  Following such clarification, the RO should send the Veteran a SOC; this should include addressing the denial of service connection for bilateral pes planus.

The SOC must contain all applicable laws and regulations and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran perfects an appeal as to any or all issues within the applicable time period, should the issues be forwarded to the Board for appellate review.

5.  After all requested development is properly completed, the RO should readjudicate the claims that are the subject of this appeal.  If the claims are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


